FILED
                             NOT FOR PUBLICATION                              MAR 30 2012

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


AUGUSTA MILLENDER; et al.,                      No. 07-55518

               Plaintiffs - Appellees,          D.C. No. CV-05-02298-DDP
                                                Central District of California,
  v.                                            Los Angeles

COUNTY OF LOS ANGELES; et al.,
                                                ORDER
               Defendants - Appellants,

  and

LOS ANGELES COUNTY SHERIFF’S
DEPARTMENT; et al.,

               Defendants.

                 On Remand from the United States Supreme Court

Before: KOZINSKI, Chief Judge, SILVERMAN, GRABER, FISHER,
TALLMAN, RAWLINSON, BYBEE, CALLAHAN, M. SMITH, and IKUTA,
Circuit Judges.*

        In light of the Supreme Court’s decision in Messerschmidt v. Millender, 132

S.Ct. 1235 (2012), the district court’s determination that officers Lawrence and




        *
              Judge Rymer passed away before the Supreme Court issued its
decision in this case.
Messerschmidt are not entitled to qualified immunity is REVERSED, and the case

is remanded for further proceedings consistent with Messerschmidt.




      *
              Judge Rymer passed away before the Supreme Court issued its
decision in this case.